UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6591


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JEFFREY MOZINGO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge.  (5:05-cr-00064-FPS-JES-4; 5:07-cv-
00158-FPS-JES)


Submitted:    July 23, 2009                 Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey Mozingo, Appellant Pro Se.      Randolph John Bernard,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jeffrey Mozingo seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying    relief      on    his    28    U.S.C.A.         §    2255    (West       Supp.      2009)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate         of    appealability.                 28     U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a   substantial          showing         of     the    denial       of    a

constitutional         right.”           28    U.S.C.       § 2253(c)(2)        (2006).           A

prisoner        satisfies       this          standard         by      demonstrating           that

reasonable       jurists      would       find       that       any    assessment         of     the

constitutional         claims      by    the    district         court    is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Mozingo has

not     made     the   requisite         showing.              Accordingly,         we    deny    a

certificate of appealability, deny leave to proceed in forma

pauperis,       deny   Mozingo’s         motion      for       transcript      at    government

expense, and dismiss the appeal.                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                         DISMISSED
                                                2